



Exhibit 10.78


AMENDMENT NUMBER THREE TO THE
METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE


(Amended and Restated Effective April 1, 2014)


THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE (the “Plan”)
is hereby amended, effective as of June 30, 2016, as follows:


1.
Section 1.4.09 of the Plan is hereby amended by adding the following new
subsection (n) to read as follows:



“Notwithstanding any provision of this Section 1.4.10 or the Plan to the
contrary and in accordance with and subject to Section 8.1 of the Plan,
‘Employee’ shall include any employee or sales agent of the MetLife Premier
Client Group at grade 14 or above who becomes a Transferred Employee in
accordance with and as such term is defined in the Purchase Agreement by and
among MetLife, Inc. and Massachusetts Mutual Life Insurance Company dated
February 26, 2016.”


2.
Article 8 of the Plan is hereby amended by deleting “[Reserved]” and adding the
following new Section 8.1 to read as follows:



§8.1    Sale of the MetLife Premier Client Group to MassMutual


(a)
Notwithstanding any other provision of the Plan, an Employee whose employment is
transferred to Massachusetts Mutual Life Insurance Company (“MassMutual”) or one
of its affiliates pursuant to the sale of the MetLife Premier Client Group in
accordance with the Purchase Agreement by and among MetLife, Inc. and MassMutual
dated February 26, 2016 (each such Employee, a “MassMutual Transferred
Employee”) shall, for all purposes other than those described in Section 8.1(b)
of the Plan, be deemed to be a Job Elimination Participant under the Plan.



(b)
No MassMutual Transferred Employee shall be granted Severance Pay on account of
the transfer of employment that rendered him/her a MassMutual Transferred
Employee.



(c)
Notwithstanding any other provision of the Plan, in the event the sale of the
MetLife Premier Client Group to MassMutual referenced in Section 8.1(a) above
does not close, this entire Section 8.1 shall be null and void.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
30th day of June, 2016 by the duly authorized individual below.


METROPOLITAN LIFE INSURANCE COMPANY     


By:
/s/ Mark J. Davis
 
 
Mark J. Davis, Plan Administrator
 
 
 
 
Witness:
/s/ Kim Jupiter
 
 
 
 

    


2

